                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GABRIEL ROBERT GONZALEZ,                             :
          Petitioner,                                :
                                                     :
                v.                                   :    CIVIL ACTION
                                                          No. 2:09-cv-02029-AB
                                                     :
RANDALL BRITTON, et al.,                             :
         Respondents.                                :

                                                ORDER

        AND NOW, this __16th__ day of October, 2018, upon careful and independent

consideration of the petition for a writ of habeas corpus, counsel’s supporting memorandum, the

response, Petitioner’s reply, Respondents’ surreply, Petitioner’s objections, and available state

court records, and after review of the Report and Recommendation of United States Magistrate

Judge David R. Strawbridge (ECF No. 81), it is ORDERED that:

        1. The Report and Recommendation is APPROVED and ADOPTED;

        2. The petition for a writ of habeas corpus is DENIED; and

        3. Petitioner’s request for a certificate of appealability is GRANTED1 as to Petitioner’s




1
  Petitioner objects to the Report and Recommendation’s resolution of Petitioner’s claim that his trial
counsel was ineffective for failing to investigate, develop, and present character evidence. In the Report
and Recommendation, Judge Strawbridge found that—even reviewing de novo—this claim fails because
Judge Strawbridge could not “say that there is a reasonable probability of a different, more favorable
outcome than the second-degree murder verdict” even if trial counsel had investigated and presented the
available character evidence. See Rep. and Rec. at 26. Because of this finding, Judge Strawbridge did
not need to reach every one of Petitioner’s proposed grounds for relief on this claim, including
Petitioner’s argument that his claim is being presented for the first time in this proceeding and should
therefore be reviewed de novo pursuant to Martinez v. Ryan, 566 U.S. 1 (2012) and Trevino v. Thaler, 569
U.S. 413 (2013). I agree with and adopt Judge Strawbridge’s reasoning, but I grant Petitioner’s request
for a certificate of appealability to renew his objections on appeal.


                                                    1
         claim that trial counsel was ineffective for failing to investigate, develop, and present

         character evidence.

                                            s/Anita B. Brody

                                            ____________________________________

                                            ANITA B. BRODY, J.



Copies VIA ECF on _________ to:                            Copies MAILED on _______ to:




                                               2
